PER CURIAM.
We reverse the order denying defendant’s motion for post-conviction relief. The transcript of the plea colloquy unequivocally reflects that upon being asked whether he was a United States citizen defendant answered in the affirmative. Thereafter the trial court did not inform defendant of the deportation consequences of his plea as required in Florida Rule of Criminal Procedure 3.172(c)(8). Pursuant to Elharda v. State, 775 So.2d 321 (Fla. 3d DCA 2000), defendant shall be allowed to withdraw his plea and proceed to trial on the merits.
Reversed and remanded.
SHEVIN and FLETCHER, JJ., concur.